03/05/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0672


                                      DA 19-0672
                                   _________________

 CANDICE LOWE,

              Plaintiff and Appellant,

                                                                     ORDER
       v.

 KEITH TREECE, and DOES 1-5,

              Defendant and Appellee.
                                _________________

       The record was filed for purposes of this appeal on December 31, 2019. Nothing
further has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal within 30 days of the date of this Order. Failure to file the brief within that time
will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     March 5 2020